Citation Nr: 0635894	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-12 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for non-Hodgkin's lymphoma as a result of 
treatment at a Department of Veterans Affairs medical 
facility in 1966, for accrued benefit purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to April 
1946.  He passed away in June 2001, and the appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In June 2006, the appellant testified at a travel board 
hearing at the RO before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The appellant contends that the veteran's fatal non-Hodgkin's 
lymphoma, initially diagnosed in 1997, was the result of 
treatment at a VA facility in 1966 when he underwent multiple 
X-rays from a nuclear X-ray machine.  

A March 2001 letter from the veteran's private oncologist 
indicates that he was treating the veteran for non-Hodgkin's 
lymphoma, and that the veteran had a history of 
myelodysplasia, a primary bone marrow disorder manifested by 
low blood counts.  The physician further notes the veteran 
gave a history of having been exposed to radiation at the VA 
in 1966 for a period of up to 42 days and that in subsequent 
years he was hospitalized on several occasions for treatment 
of cytopenias with infection.  The physician opined that it 
was "highly likely that the veteran's present illness was 
due to the damaging affects of prior radiation exposure."  

The Board notes that this medical opinion is based solely 
upon the veteran's own reported medical history, and not upon 
a review of his actual treatment records from the VA 1966.  
Nevertheless, the Board finds that the opinion does trigger 
additional duties upon VA to assist the appellant in this 
matter.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the private 
physician who wrote the March 2001 
opinion letter regarding the etiology of 
the veteran's non-Hodgkin's lymphoma and 
ask if he would like to offer any further 
support for his opinion.  Specifically, 
he should be requested to provide a 
complete rationale for his opinion and to 
provide copies of, or citations to, any 
medical articles or treatises which 
support his theory.  

2.  The RO should also arrange for the 
veteran's claims folder to be reviewed by 
the appropriate VA physician to determine 
the etiology of the veteran's non-
Hodgkin's lymphoma.  It is imperative 
that the physician reviews the evidence 
in the claims folder, and acknowledges 
such review in the examination report.  
Following his or her careful review of 
the claims folder: 

(i) The physician should state 
whether the evidence shows that the 
veteran was exposed to radiation at 
the VA in 1966 for a period of up to 
42 days.  

(ii) The physician should further 
opine whether it is at least as 
likely as not that the 1966 
radiation exposure at VA caused the 
veteran's later development of non-
Hodgkin's lymphoma or significantly 
or materially contributed to the 
cause of his death.  

The physician should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record and any 
available medical research indicating 
that there is, or is not, a causal link 
between nuclear X-rays and non-Hodgkin's 
lymphoma.

3.  After completion of the foregoing, 
the RO should readjudicate the 
appellant's claim in light of all 
pertinent evidence and legal authority.  
If the claims remain denied, a 
supplemental statement of the case must 
be provided to the appellant and her 
representative.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's claims.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



